UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
SHULAMITH SCHOOL FOR GIRLS,

                                Plaintiff,
                                                                      ORDER
                  - against -                                  19-CV-3152 (MKB) (RER)

MARYELLEN ELIA, COMMISSIONER OF
EDUCATION, and THE STATE OF NEW
YORK,

                                Defendants.
-------------------------------------------------------x

PAMELA K. CHEN, 1 United States District Judge:

         On the declaration of Michelle Fishman, Executive Director of Plaintiff Shulamith School

for Girls (and the exhibits annexed thereto), the declaration of Phillip H. Kalban, Esq., and the

Complaint herein, and the Court having heard argument from Plaintiff’s counsel, it is hereby

         ORDERED that Plaintiff’s request for a Temporary Restraining Order is granted and that

the stay imposed by Defendant MaryEllen Elia, Commissioner of Education of the State of New

York, on May 23, 2019 is temporarily lifted solely to permit Shulamith to exclude students who

have not been vaccinated against the measles from the Shulamith-sponsored extracurric ular

activity scheduled for the evening of May 28, 2019. Defendants Elia and the State of New York

are also temporarily restrained from taking any action against Shulamith based on its exclusion of

students from the May 28, 2019 activity.

         ORDERED that a copy of this order, together with the papers on which is granted, by

served on Defendant Elia c/o Office of Counsel, 89 Washington Avenue, Albany, New York 12234



         Although this case is before the Honorable Margo K. Brodie, the undersigned decided the
         1

instant motion while on miscellaneous duty.

                                                           1
via overnight delivery and fax to (518) 474-4188, and on the State of New York c/o the Attorney

General of the State of New York, 28 Liberty Street, 15th Floor, New York, New York, 10005, by

hand or overnight delivery, on or before May 29, 2019, and that such service shall be deemed good

and sufficient.


                                                    SO ORDERED.

                                                    /s/ Pamela K. Chen
                                                    Pamela K. Chen
                                                    United States District Judge
Dated: May 28, 2019
       Brooklyn, New York




                                               2
